DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al (7,539,049).
With respect to claim 1, Hung et al disclose a device (Fig.5) comprising: a first switch (354, Fig.5); a first irreversibly programmable memory point (R1, 350, Fig.5); and a second irreversibly programmable memory point (R2, 352, Fig.5) coupled in parallel with the first irreversibly programmable memory point, wherein the first switch and the parallel combination of the first and second irreversibly programmable memory points are coupled in series between a first node (GND, Fig.5) and a second node (BL, Fig.5).
With respect to claims 11-12, Hung et al disclose a matrix of memory cells arranged in rows and columns (Fig.6 – Fig.9) disposed in the semiconductor body, each row comprising a plurality of devices that each include a first switch (354, Fig.5); a first irreversibly programmable memory point (R1, 350, Fig.5); and a second irreversibly programmable memory point (R2, 352, Fig.5) coupled in parallel with the first irreversibly programmable memory point, wherein the first switch and the parallel 

    PNG
    media_image1.png
    330
    445
    media_image1.png
    Greyscale

With respect to claim 16, Hung et al disclose only one of the first and second memory points is in a programmed state (for example, R1max and R2min, Fig.5)

Claim(s) 1-2, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grigoriev et al (10,032,521).
With respect to claims 1-2, Grigoriev et al disclose includes a first switch (208, Fig.5A), a first irreversibly programmable memory point (100, Fig.5A), and a second irreversibly programmable memory point (102, Fig.5A) coupled in parallel with the first irreversibly programmable memory point, wherein the first switch (208) and the parallel combination of the first (100) and second (102) irreversibly programmable memory points are coupled in series between a first node and a second node, wherein the first node and the second node are configured to receive a voltage for programming the first and second memory points (see col.2, lines 61-67 and col.3, lines1-10).

With respect to claim 20, Grigoriev et al disclose a method comprising programming a one time programming memory device (Fig.5A) that includes a first switch (208, Fig.5A), a first irreversibly programmable memory point (100, Fig.5A), and a second irreversibly programmable memory point (102, Fig.5A) coupled in parallel with the first irreversibly programmable memory point, wherein the first switch (208) and the parallel combination of the first (100) and second (102) irreversibly programmable memory points are coupled in series between a first node and a second node, the programming comprising temporarily applying a voltage at the first and second nodes (GND and WL).


    PNG
    media_image2.png
    353
    538
    media_image2.png
    Greyscale

With respect to claims 21-22, Grigoriev et al disclose the reading comprises reading a value programmed in the memory device comparing a measured resistance value between the first and second nodes with a threshold value (see col.2, lines 61-67 and col.3, lines1-10)



Allowable Subject Matter
Claims 3-10, 13-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US 2002/0060935) disclose a dual fuse memory cell.
Tsuda et al (US 2013/0033921) disclose a unit cell comprising two anti-fuses in parallel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        06/18/2021